Exhibit 10.16

 

EXECUTION COPY

 

THIS WARRANT AND THE SHARES ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS, AND MAY
NOT BE SOLD, PLEDGED, OR OTHERWISE TRANSFERRED WITHOUT AN EFFECTIVE REGISTRATION
THEREOF UNDER SUCH ACT AND LAWS OR, SUBJECT TO SECTION 5.3 HEREOF, AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO THE CORPORATION AND ITS COUNSEL, THAT SUCH
REGISTRATION IS NOT REQUIRED.

 

WARRANT TO PURCHASE STOCK

 

Issuer: Physiometrix, Inc., a Delaware corporation

Number of Shares: 72,464

Class of Stock: Common Stock, $0.001 par value per share

Exercise Price: $0.69 per share

Issue Date: April 20, 2005

Expiration Date: April 20, 2015

 

FOR THE AGREED UPON VALUE of $1.00, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
this Warrant is issued to SILICON VALLEY BANK (together with its successors and
permitted assigns, “Holder”) by Physiometrix, Inc., a Delaware corporation
(the ”Company”).

 

Subject to the terms and conditions hereinafter set forth, the Holder is
entitled upon surrender of this Warrant and the duly executed Notice of Exercise
form annexed hereto as Appendix 1 (“Notice of Exercise”), at the principal
office of the Company, 5 Billerica Park, 101 Billerica Avenue, N. Billerica,
Massachusetts 01862, or such other office as the Company shall notify the Holder
of in writing, to purchase from the Company up to Seventy Two Thousand Four
Hundred Sixty Four (72,464) fully paid and non-assessable shares (the “Shares”)
of the Company’s common stock, $0.001 par value per share (“Common Stock”) at a
purchase price per Share of Sixty Nine Cents ($0.69) (the “Exercise Price”). 
This Warrant may be exercised in whole or in part at any time and from time to
time until 5:00 PM, Eastern time, on the Expiration Date, and shall be void
thereafter.  Until such time as this Warrant is exercised in full or expires,
the Exercise Price and the Shares are subject to adjustment from time to time as
hereinafter provided.

 


ARTICLE 1.      EXERCISE.


 


1.1                                 METHOD OF EXERCISE.  HOLDER MAY EXERCISE
THIS WARRANT BY DELIVERING A DULY EXECUTED NOTICE OF EXERCISE TO THE PRINCIPAL
OFFICE OF THE COMPANY.  UNLESS HOLDER IS EXERCISING THE CONVERSION RIGHT SET
FORTH IN SECTION 1.2, HOLDER SHALL ALSO DELIVER TO THE COMPANY A CHECK FOR THE
AGGREGATE EXERCISE PRICE FOR THE SHARES BEING PURCHASED.

 

--------------------------------------------------------------------------------


 


1.2                                 CONVERSION RIGHT.  IN LIEU OF EXERCISING
THIS WARRANT AS SPECIFIED IN SECTION 1.1, HOLDER MAY FROM TIME TO TIME CONVERT
THIS WARRANT, IN WHOLE OR IN PART, INTO A NUMBER OF SHARES DETERMINED AS
FOLLOWS:


 

X = Y (A-B)/A

 

where:

 

X = the number of Shares to be issued to the Holder.

 

Y = the number of Shares with respect to which this Warrant is being exercised.

 

A = the Fair Market Value (as determined pursuant to Section 1.3 below) of one
Share.

 

B = the Exercise Price.

 


1.3                                 FAIR MARKET VALUE.


 


1.3.1                        IF SHARES OF COMMON STOCK ARE TRADED ON A
NATIONALLY RECOGNIZED SECURITIES EXCHANGE OR OVER THE COUNTER MARKET, THE FAIR
MARKET VALUE OF ONE SHARE SHALL BE THE CLOSING PRICE OF A SHARE OF COMMON STOCK
REPORTED FOR THE BUSINESS DAY IMMEDIATELY PRECEDING THE DATE OF HOLDER’S NOTICE
OF EXERCISE TO THE COMPANY.


 


1.3.2                        IF SHARES OF COMMON STOCK ARE NOT TRADED ON A
NATIONALLY RECOGNIZED SECURITIES EXCHANGE OR OVER THE COUNTER MARKET, THE BOARD
OF DIRECTORS OF THE COMPANY SHALL DETERMINE THE FAIR MARKET VALUE OF A SHARE OF
COMMON STOCK IN ITS REASONABLE GOOD FAITH JUDGMENT.


 


1.4                                 DELIVERY OF CERTIFICATE AND NEW WARRANT. 
PROMPTLY AFTER HOLDER EXERCISES OR CONVERTS THIS WARRANT, THE COMPANY SHALL
DELIVER TO HOLDER CERTIFICATES FOR THE SHARES ACQUIRED AND, IF THIS WARRANT HAS
NOT BEEN FULLY EXERCISED OR CONVERTED AND HAS NOT EXPIRED, A NEW WARRANT
REPRESENTING THE RIGHT TO PURCHASE THE SHARES NOT SO ACQUIRED.


 


1.5                                 REPLACEMENT OF WARRANTS.  ON RECEIPT OF
EVIDENCE REASONABLY SATISFACTORY TO THE COMPANY OF THE LOSS, THEFT, DESTRUCTION
OR MUTILATION OF THIS WARRANT AND, IN THE CASE OF LOSS, THEFT OR DESTRUCTION, ON
DELIVERY OF AN INDEMNITY AGREEMENT REASONABLY SATISFACTORY IN FORM AND AMOUNT TO
THE COMPANY OR, IN THE CASE OF MUTILATION, ON SURRENDER AND CANCELLATION OF THIS
WARRANT, THE COMPANY AT ITS EXPENSE SHALL EXECUTE AND DELIVER, IN LIEU OF THIS
WARRANT, A NEW WARRANT OF LIKE TENOR.


 


1.6                                 ASSUMPTION ON SALE, MERGER, OR CONSOLIDATION
OF THE COMPANY.


 


1.6.1                        “ACQUISITION”.  FOR THE PURPOSE OF THIS WARRANT,
“ACQUISITION” MEANS ANY SALE, TRANSFER, EXCLUSIVE LICENSE, OR OTHER DISPOSITION
OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS

 

2

--------------------------------------------------------------------------------


 


OF THE COMPANY, OR ANY ACQUISITION, REORGANIZATION, CONSOLIDATION OR MERGER OF
THE COMPANY WHERE THE HOLDERS OF THE COMPANY’S OUTSTANDING VOTING EQUITY
SECURITIES IMMEDIATELY PRIOR TO THE TRANSACTION BENEFICIALLY OWN LESS THAN A
MAJORITY OF THE OUTSTANDING VOTING EQUITY SECURITIES OF THE SURVIVING OR
SUCCESSOR ENTITY IMMEDIATELY FOLLOWING THE TRANSACTION.


 


1.6.2                        UPON THE CLOSING OF ANY ACQUISITION (OTHER THAN AN
ACQUISITION IN WHICH THE CONSIDERATION RECEIVED BY THE COMPANY’S STOCKHOLDERS
CONSISTS SOLELY OF CASH AND/OR CASH EQUIVALENTS), AND AS A CONDITION PRECEDENT
THERETO, THE SUCCESSOR OR SURVIVING ENTITY SHALL ASSUME THE OBLIGATIONS OF THIS
WARRANT, AND THIS WARRANT SHALL BE EXERCISABLE FOR THE SAME SECURITIES AND
PROPERTY AS WOULD BE PAYABLE FOR THE SHARES ISSUABLE UPON EXERCISE OF THE
UNEXERCISED PORTION OF THIS WARRANT AS IF SUCH SHARES WERE OUTSTANDING ON THE
RECORD DATE FOR THE ACQUISITION AND SUBSEQUENT CLOSING.  THE EXERCISE PRICE
SHALL BE ADJUSTED ACCORDINGLY, AND THE EXERCISE PRICE AND NUMBER AND CLASS OF
SHARES SHALL CONTINUE TO BE SUBJECT TO ADJUSTMENT FROM TIME TO TIME IN
ACCORDANCE WITH THE PROVISIONS HEREOF.  UPON THE CLOSING OF ANY ACQUISITION IN
WHICH THE CONSIDERATION RECEIVED BY THE COMPANY’S STOCKHOLDERS CONSISTS SOLELY
OF CASH AND/OR CASH EQUIVALENTS, THEN, TO THE EXTENT NOT EXERCISED OR CONVERTED
ON OR BEFORE THE CLOSING OF SUCH ACQUISITION, THIS WARRANT SHALL TERMINATE AND
BE OF NO FURTHER FORCE OR EFFECT.


 


ARTICLE 2.      ADJUSTMENTS TO THE SHARES.


 


2.1                                 STOCK DIVIDENDS, SPLITS, ETC.   IF THE
COMPANY DECLARES OR PAYS A DIVIDEND ON THE OUTSTANDING SHARES OF COMMON STOCK,
PAYABLE IN COMMON STOCK OR OTHER SECURITIES, OR SUBDIVIDES THE OUTSTANDING
COMMON STOCK INTO A GREATER AMOUNT OF COMMON STOCK, THEN UPON EXERCISE OF THIS
WARRANT, FOR EACH SHARE ACQUIRED, HOLDER SHALL RECEIVE, WITHOUT COST TO HOLDER,
THE TOTAL NUMBER AND KIND OF SECURITIES TO WHICH HOLDER WOULD HAVE BEEN ENTITLED
HAD HOLDER OWNED THE SHARES OF RECORD AS OF THE DATE THE DIVIDEND OR SUBDIVISION
OCCURRED.


 


2.2                                 RECLASSIFICATION, EXCHANGE OR SUBSTITUTION. 
UPON ANY RECLASSIFICATION, EXCHANGE, SUBSTITUTION, OR OTHER EVENT THAT RESULTS
IN A CHANGE OF THE NUMBER AND/OR CLASS OF THE SECURITIES ISSUABLE UPON EXERCISE
OR CONVERSION OF THIS WARRANT, HOLDER SHALL BE ENTITLED TO RECEIVE, UPON
EXERCISE OR CONVERSION OF THIS WARRANT, THE NUMBER AND KIND OF SECURITIES AND
PROPERTY THAT HOLDER WOULD HAVE RECEIVED FOR THE SHARES IF THIS WARRANT HAD BEEN
EXERCISED IMMEDIATELY BEFORE SUCH RECLASSIFICATION, EXCHANGE, SUBSTITUTION, OR
OTHER EVENT.  THE COMPANY OR ITS SUCCESSOR SHALL PROMPTLY ISSUE TO HOLDER A NEW
WARRANT FOR SUCH NEW SECURITIES OR OTHER PROPERTY.  THE NEW WARRANT SHALL
PROVIDE FOR ADJUSTMENTS WHICH SHALL BE AS NEARLY EQUIVALENT AS MAY BE
PRACTICABLE TO THE ADJUSTMENTS PROVIDED FOR IN THIS ARTICLE 2 INCLUDING, WITHOUT
LIMITATION, ADJUSTMENTS TO THE EXERCISE PRICE AND TO THE NUMBER OF SECURITIES OR
PROPERTY ISSUABLE UPON EXERCISE OF THE NEW WARRANT.  THE PROVISIONS OF THIS
SECTION 2.2 SHALL SIMILARLY APPLY TO SUCCESSIVE RECLASSIFICATIONS, EXCHANGES,
SUBSTITUTIONS, OR OTHER EVENTS.


 


2.3                                 ADJUSTMENTS FOR COMBINATIONS, ETC.  IF THE
OUTSTANDING SHARES OF COMMON STOCK ARE COMBINED OR CONSOLIDATED, BY
RECLASSIFICATION OR OTHERWISE, INTO A LESSER NUMBER OF SHARES, THE

 

3

--------------------------------------------------------------------------------


 


EXERCISE PRICE SHALL BE PROPORTIONATELY INCREASED AND THE NUMBER OF SHARES SHALL
BE PROPORTIONATELY DECREASED.


 


2.4                                 NO IMPAIRMENT.  THE COMPANY SHALL NOT, BY
AMENDMENT OF ITS CERTIFICATE OF INCORPORATION OR BY-LAWS, OR THROUGH A
REORGANIZATION, TRANSFER OF ASSETS, CONSOLIDATION, MERGER, DISSOLUTION, ISSUE,
OR SALE OF SECURITIES OR ANY OTHER VOLUNTARY ACTION, AVOID OR SEEK TO AVOID THE
OBSERVANCE OR PERFORMANCE OF ANY OF THE TERMS TO BE OBSERVED OR PERFORMED UNDER
THIS WARRANT BY THE COMPANY, BUT SHALL AT ALL TIMES IN GOOD FAITH ASSIST IN
CARRYING OUT OF ALL THE PROVISIONS OF THIS ARTICLE 2 AND IN TAKING ALL SUCH
ACTION AS MAY BE NECESSARY OR APPROPRIATE TO PROTECT HOLDER’S RIGHTS UNDER THIS
ARTICLE AGAINST IMPAIRMENT.


 


2.5                                 INTENTIONALLY OMITTED.


 


2.6                                 FRACTIONAL SHARES.  NO FRACTIONAL SHARES
SHALL BE ISSUABLE UPON EXERCISE OR CONVERSION OF THE WARRANT AND THE NUMBER OF
SHARES TO BE ISSUED SHALL BE ROUNDED DOWN TO THE NEAREST WHOLE SHARE.  IF A
FRACTIONAL SHARE INTEREST ARISES UPON ANY EXERCISE OR CONVERSION OF THIS
WARRANT, THE COMPANY SHALL ELIMINATE SUCH FRACTIONAL SHARE INTEREST BY PAYING
HOLDER AN AMOUNT COMPUTED BY MULTIPLYING SUCH FRACTIONAL INTEREST BY THE FAIR
MARKET VALUE (DETERMINED IN ACCORDANCE WITH SECTION 1.3 ABOVE) OF ONE SHARE.


 


2.7                                 CERTIFICATE AS TO ADJUSTMENTS.  UPON EACH
ADJUSTMENT OF THE EXERCISE PRICE, NUMBER OF SHARES OR CLASS OF SECURITY FOR
WHICH THIS WARRANT IS EXERCISABLE, THE COMPANY AT ITS EXPENSE SHALL PROMPTLY
COMPUTE SUCH ADJUSTMENT, AND FURNISH HOLDER WITH A CERTIFICATE OF ITS CHIEF
FINANCIAL OFFICER SETTING FORTH SUCH ADJUSTMENT AND THE FACTS UPON WHICH SUCH
ADJUSTMENT IS BASED.  THE COMPANY SHALL, UPON WRITTEN REQUEST, FURNISH HOLDER A
CERTIFICATE SETTING FORTH THE EXERCISE PRICE,  NUMBER OF SHARES AND CLASS OF
SECURITY FOR WHICH THIS WARRANT IS EXERCISABLE IN EFFECT UPON THE DATE THEREOF
AND THE SERIES OF ADJUSTMENTS LEADING TO SUCH EXERCISE PRICE, NUMBER OF SHARES
AND CLASS OF SECURITY.


 


ARTICLE 3.      REPRESENTATIONS AND COVENANTS OF THE COMPANY.


 


3.1                                 REPRESENTATIONS AND WARRANTIES.  THE COMPANY
HEREBY REPRESENTS AND WARRANTS TO THE HOLDER AS FOLLOWS:


 


3.1.1                        ALL SHARES WHICH MAY BE ISSUED UPON THE DUE
EXERCISE OF THIS WARRANT SHALL, UPON ISSUANCE, BE DULY AUTHORIZED, VALIDLY
ISSUED, FULLY PAID AND NON-ASSESSABLE, AND FREE OF ANY LIENS AND ENCUMBRANCES
EXCEPT FOR RESTRICTIONS ON TRANSFER PROVIDED FOR HEREIN OR UNDER APPLICABLE
FEDERAL AND STATE SECURITIES LAWS.


 


3.1.2                        THE COMPANY COVENANTS THAT IT SHALL AT ALL TIMES
CAUSE TO BE RESERVED AND KEPT AVAILABLE OUT OF ITS AUTHORIZED AND UNISSUED
SHARES SUCH NUMBER OF SHARES OF ITS COMMON STOCK AND OTHER SECURITIES AS WILL BE
SUFFICIENT TO PERMIT THE EXERCISE IN FULL OF THIS WARRANT AND THE CONVERSION OR
EXCHANGE OF SUCH COMMON STOCK INTO OR FOR SUCH OTHER SECURITIES.

 

4

--------------------------------------------------------------------------------


 


3.1.3                        THE EXECUTION AND DELIVERY BY THE COMPANY OF THIS
WARRANT AND THE PERFORMANCE OF ALL OBLIGATIONS OF THE COMPANY HEREUNDER,
INCLUDING THE ISSUANCE TO HOLDER OF THE SHARES UPON EXERCISE OR CONVERSION
HEREOF, (I) HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE ACTION ON THE
PART OF THE COMPANY, ITS BOARD OF DIRECTORS AND STOCKHOLDERS, (II) DO NOT
CONFLICT WITH OR VIOLATE THE CERTIFICATE AND/OR THE COMPANY’S BY-LAWS, (III) DO
NOT CONTRAVENE ANY LAW OR GOVERNMENTAL RULE, REGULATION OR ORDER APPLICABLE TO
IT, AND (IV) DO NOT CONTRAVENE ANY PROVISION OF, OR CONSTITUTE A DEFAULT UNDER,
ANY MATERIAL INDENTURE, MORTGAGE, CONTRACT OR OTHER INSTRUMENT TO WHICH IT IS A
PARTY OR BY WHICH IT IS BOUND.  THIS WARRANT CONSTITUTES THE LEGAL, VALID AND
BINDING AGREEMENT OF THE COMPANY, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS.


 


3.2                                 NOTICE OF CERTAIN EVENTS.  IF THE COMPANY
PROPOSES AT ANY TIME (A) TO DECLARE ANY DIVIDEND OR DISTRIBUTION UPON ANY OF ITS
COMMON STOCK, WHETHER IN CASH, PROPERTY, STOCK, OR OTHER SECURITIES AND WHETHER
OR NOT A REGULAR CASH DIVIDEND; (B) TO OFFER FOR SUBSCRIPTION PRO RATA TO THE
HOLDERS OF COMMON STOCK ANY ADDITIONAL SHARES OF STOCK OF ANY CLASS OR SERIES OR
OTHER RIGHTS; (C) TO EFFECT ANY RECLASSIFICATION OR RECAPITALIZATION OF ANY OF
ITS COMMON STOCK; OR (D) TO MERGE OR CONSOLIDATE WITH OR INTO ANY OTHER
CORPORATION, OR SELL, LEASE, LICENSE, OR CONVEY ALL OR SUBSTANTIALLY ALL OF ITS
ASSETS, OR TO LIQUIDATE, DISSOLVE OR WIND UP, THEN, IN CONNECTION WITH EACH SUCH
EVENT, THE COMPANY SHALL GIVE HOLDER (1) AT LEAST 20 DAYS PRIOR WRITTEN NOTICE
OF THE DATE ON WHICH A RECORD WILL BE TAKEN FOR SUCH DIVIDEND, DISTRIBUTION, OR
SUBSCRIPTION RIGHTS (AND SPECIFYING THE DATE ON WHICH THE HOLDERS OF SECURITIES
OF THE COMPANY SHALL BE ENTITLED TO RECEIVE SUCH DIVIDEND, DISTRIBUTION OR
RIGHTS) OR FOR DETERMINING RIGHTS TO VOTE, IF ANY, IN RESPECT OF THE MATTERS
REFERRED TO IN (C) AND (D) ABOVE; AND (2) IN THE CASE OF THE MATTERS REFERRED TO
IN (C) AND (D) ABOVE AT LEAST 20 DAYS PRIOR WRITTEN NOTICE OF THE DATE WHEN THE
SAME WILL TAKE PLACE (AND SPECIFYING THE DATE ON WHICH THE HOLDERS OF SECURITIES
OF THE COMPANY WILL BE ENTITLED TO EXCHANGE THEIR SECURITIES OF THE COMPANY FOR
SECURITIES OR OTHER PROPERTY DELIVERABLE UPON THE OCCURRENCE OF SUCH EVENT).


 


3.3                                 INTENTIONALLY OMITTED.


 


ARTICLE 4.      REPRESENTATIONS AND WARRANTIES OF THE HOLDER.


 


4.1                                 PURCHASE FOR OWN ACCOUNT.  THIS WARRANT AND
THE SHARES TO BE ACQUIRED UPON EXERCISE HEREOF WILL BE ACQUIRED FOR INVESTMENT
FOR HOLDER’S ACCOUNT, NOT AS NOMINEE OR AGENT, AND NOT WITH A VIEW TO SALE OR
DISTRIBUTION IN VIOLATION OF APPLICABLE FEDERAL AND STATE SECURITIES LAWS;
PROVIDED THAT, FOR REGULATORY REASONS, SILICON VALLEY BANK WILL TRANSFER THIS
WARRANT TO ITS PARENT CORPORATION, SILICON VALLEY BANCSHARES, PROMPTLY FOLLOWING
ISSUANCE HEREOF.


 


4.2                                 INVESTMENT EXPERIENCE.  HOLDER UNDERSTANDS
THAT THE PURCHASE OF THIS WARRANT AND THE SHARES COVERED HEREBY INVOLVES
SUBSTANTIAL RISK.  HOLDER (A) HAS EXPERIENCE AS AN INVESTOR IN UNREGISTERED
SECURITIES, (B) HAS SUFFICIENT KNOWLEDGE AND EXPERIENCE IN FINANCIAL AND
BUSINESS AFFAIRS THAT IT EVALUATE THE RISKS AND MERITS OF ITS INVESTMENT IN THIS
WARRANT AND THE SHARES, AND (C) CAN BEAR THE ECONOMIC RISK OF SUCH HOLDER’S
INVESTMENT IN THIS WARRANT AND THE SHARES.

 

5

--------------------------------------------------------------------------------


 


4.3                                 ACCREDITED INVESTOR.  HOLDER IS AN
“ACCREDITED INVESTOR” AS SUCH TERM IS DEFINED IN REGULATION D UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.


 


ARTICLE 5.       MISCELLANEOUS.


 


5.1                                 AUTOMATIC CONVERSION UPON EXPIRATION.  IN
THE EVENT THAT, UPON THE EXPIRATION DATE, THE FAIR MARKET VALUE OF ONE SHARE (OR
OTHER SECURITY ISSUABLE UPON THE EXERCISE HEREOF) AS DETERMINED IN ACCORDANCE
WITH SECTION 1.3 ABOVE IS GREATER THAN THE EXERCISE PRICE IN EFFECT ON SUCH
DATE, THEN THIS WARRANT SHALL AUTOMATICALLY BE DEEMED ON AND AS OF SUCH DATE TO
BE CONVERTED PURSUANT TO SECTION 1.2 ABOVE AS TO ALL SHARES (OR SUCH OTHER
SECURITIES) FOR WHICH IT SHALL NOT PREVIOUSLY HAVE BEEN EXERCISED OR CONVERTED,
AND THE COMPANY SHALL PROMPTLY DELIVER A CERTIFICATE REPRESENTING THE SHARES (OR
SUCH OTHER SECURITIES) ISSUED UPON SUCH CONVERSION TO THE HOLDER.


 


5.2                                 LEGENDS.  THIS WARRANT AND THE SHARES SHALL
BE IMPRINTED WITH A LEGEND IN SUBSTANTIALLY THE FOLLOWING FORM:


 

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR ANY STATE SECURITIES LAWS, AND MAY NOT BE SOLD, PLEDGED OR OTHERWISE
TRANSFERRED WITHOUT AN EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT AND LAWS
OR, SUBJECT TO SECTION 5.3 OF THAT CERTAIN WARRANT TO PURCHASE STOCK ISSUED BY
THE CORPORATION TO SILICON VALLEY BANK DATED AS OF APRIL 20, 2005, AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO THE CORPORATION AND ITS COUNSEL THAT SUCH
REGISTRATION IS NOT REQUIRED.

 


5.3                                 COMPLIANCE WITH SECURITIES LAWS ON
TRANSFER.  THIS WARRANT AND THE SHARES MAY NOT BE TRANSFERRED OR ASSIGNED IN
WHOLE OR IN PART WITHOUT COMPLIANCE WITH APPLICABLE FEDERAL AND STATE SECURITIES
LAWS BY THE TRANSFEROR AND THE TRANSFEREE (INCLUDING, WITHOUT LIMITATION, THE
DELIVERY OF INVESTMENT REPRESENTATION LETTERS AND LEGAL OPINIONS REASONABLY
SATISFACTORY TO THE COMPANY, AS REASONABLY REQUESTED BY THE COMPANY).  THE
COMPANY SHALL NOT REQUIRE HOLDER TO PROVIDE AN OPINION OF COUNSEL IF THE
TRANSFER IS TO SILICON VALLEY BANCSHARES OR OTHER AFFILIATE OF HOLDER.


 


5.4                                 TRANSFER PROCEDURE.  FOLLOWING ITS RECEIPT
OF THIS EXECUTED WARRANT, SILICON VALLEY BANK WILL TRANSFER SAME IN WHOLE OR IN
PART TO ITS PARENT CORPORATION SILICON VALLEY BANCSHARES, BY EXECUTION OF AN
ASSIGNMENT SUBSTANTIALLY IN THE FORM OF APPENDIX 2, AND THEREAFTER HOLDER AND/OR
SILICON VALLEY BANCSHARES MAY, SUBJECT TO SECTION 5.3 ABOVE, TRANSFER ALL OR
PART OF THIS WARRANT AND/OR THE SHARES AT ANY TIME AND FROM TIME TO TIME BY
GIVING THE COMPANY NOTICE OF THE PORTION OF THE WARRANT AND/OR SHARES BEING
TRANSFERRED SETTING FORTH THE NAME, ADDRESS AND TAXPAYER IDENTIFICATION NUMBER
OF THE TRANSFEREE AND SURRENDERING THIS WARRANT TO THE COMPANY FOR REISSUANCE TO
THE TRANSFEREE(S) (AND HOLDER IF APPLICABLE).


 


5.5                                 NOTICES.  ALL NOTICES AND OTHER
COMMUNICATIONS FROM THE COMPANY TO THE HOLDER, OR VICE VERSA, SHALL BE DEEMED
DELIVERED AND EFFECTIVE WHEN GIVEN PERSONALLY, OR MAILED BY

 

6

--------------------------------------------------------------------------------


 


FIRST-CLASS REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, OR SENT VIA REPUTABLE
OVERNIGHT COURIER SERVICE, FEE PREPAID, AT SUCH ADDRESS AS MAY HAVE BEEN
FURNISHED TO THE COMPANY OR THE HOLDER, AS THE CASE MAY BE, IN WRITING BY THE
COMPANY OR SUCH HOLDER FROM TIME TO TIME, BUT IN ALL CASES, UNLESS INSTRUCTED IN
WRITING OTHERWISE, THE COMPANY SHALL DELIVER A COPY OF ALL NOTICES TO HOLDER TO
SILICON VALLEY BANK, TREASURY DEPARTMENT, 3003 TASMAN DRIVE, HA-200, SANTA
CLARA, CALIFORNIA 95054.


 


5.6                                 WAIVER.  THIS WARRANT AND ANY TERM HEREOF
MAY BE CHANGED, WAIVED, DISCHARGED OR TERMINATED ONLY BY AN INSTRUMENT IN
WRITING SIGNED BY THE PARTY AGAINST WHICH ENFORCEMENT OF SUCH CHANGE, WAIVER,
DISCHARGE OR TERMINATION IS SOUGHT.


 


5.7                                 ATTORNEYS FEES.  IN THE EVENT OF ANY DISPUTE
BETWEEN THE PARTIES CONCERNING THE TERMS AND PROVISIONS OF THIS WARRANT, THE
PARTY PREVAILING IN SUCH DISPUTE SHALL BE ENTITLED TO COLLECT FROM THE OTHER
PARTY ALL COSTS INCURRED IN SUCH DISPUTE, INCLUDING REASONABLE ATTORNEYS’ FEES.


 


5.8                                 GOVERNING LAW.  THIS WARRANT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF
MASSACHUSETTS, WITHOUT GIVING EFFECT TO ITS PRINCIPLES REGARDING CONFLICTS OF
LAW.


 


5.9                                 NO RIGHTS AS A SHAREHOLDER.  EXCEPT AS
SPECIFICALLY PROVIDED IN THIS WARRANT, HOLDER SHALL HAVE NO RIGHTS AS A
SHAREHOLDER OF THE COMPANY IN RESPECT OF THE SHARES ISSUABLE HEREUNDER UNLESS
AND UNTIL HOLDER EXERCISES THIS WARRANT AS TO ALL OR ANY OF SUCH SHARES.


 

[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Warrant to Purchase Stock to be
executed as an instrument under seal by its duly authorized representative as of
the date first above written.

 

 

“COMPANY”

 

 

 

PHYSIOMETRIX, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

8

--------------------------------------------------------------------------------


 

APPENDIX 1

 

NOTICE OF EXERCISE

 

1.                                       The undersigned hereby elects to
purchase               shares of the                          stock of
                                     pursuant to Section 1.1 of the attached
Warrant, and tenders herewith payment of the Exercise Price of such shares in
full.

 

1.                                       The undersigned hereby elects to
convert the attached Warrant into Shares in the manner specified in Section 1.2
of the attached Warrant.  This conversion is exercised with respect to
                         of shares of the Common Stock of the Company.

 

[Strike paragraph that does not apply.]

 

2.                                       Please issue a certificate or
certificates representing said shares in the name of the undersigned or in such
other name as is specified below:

 

 

 

 

(Name)

 

 

 

 

 

 

 

(Address)

 

3.                                       The undersigned represents it is
acquiring the shares solely for its own account and not as a nominee for any
other party and not with a view toward the resale or distribution thereof except
in compliance with applicable securities laws.

 

 

 

 

(Signature)

 

 

 

 

 

(Date)

 

 

 

9

--------------------------------------------------------------------------------


 

APPENDIX 2

 

ASSIGNMENT

 

For value received, Silicon Valley Bank hereby sells, assigns and transfers unto

 

 

Name:

 

Silicon Valley Bancshares

 

 

 

 

 

Address:

 

3003 Tasman Drive (HA-200)

 

 

 

 

 

 

 

Santa Clara, CA 95054

 

 

 

 

 

Tax ID:

 

91-1962278

 

that certain Warrant to Purchase Stock issued by Physiometrix, Inc.
(the ”Company”), on April 20, 2005 (the “Warrant”) together with all rights,
title and interest therein.

 

 

SILICON VALLEY BANK

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

Date: [insert Issue Date]

 

 

 

By its execution below, and for the benefit of the Company, Silicon Valley
Bancshares makes each of the representations and warranties set forth in Article
4 of the Warrant as of the date hereof.

 

 

SILICON VALLEY BANCSHARES

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

10

--------------------------------------------------------------------------------